Citation Nr: 0915255	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected pension benefits.

2.  Entitlement to service connection for arthritis, 
including of both knees and both ankles.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) has certified 
that the appellant had service in the New Philippine Scouts 
from May 1946 to April 1949.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines. 

The appellant has pursued this appeal without the assistance 
of a representative.  While he is free to proceed in this 
manner, the Board notes that assistance and representation 
are available to him without charge from any number of 
accredited veterans' service organizations.  He can obtain 
information about how to contact these organizations, as well 
as a VA Form 21-22, Appointment of Representative, from the 
Manila Regional Office should he so desire.

The Board notes that, under the recently enacted American 
Recovery and Reinvestment Act, a new one-time benefit is 
provided for certain Philippine veterans to be paid from the 
"Filipino Veterans Equity Compensation Fund."  As provided 
for in section 1002 of H.R. 1, the American Recovery and 
Reinvestment Act (enacted February 17, 2009), the Secretary 
will be establishing an application process for claims to be 
submitted for this new benefit that must be filed within one-
year of the date of enactment of the new law.  Payments for 
eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  A copy of VA Form 21-4138(CF) has been attached to 
this decision.  VA must receive this form on or before 
February 16, 2010, to consider a claim for this benefit.


FINDINGS OF FACT

1.  The National Personnel Records center (NPRC) certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

2.  The NPRC certified that the appellant had service as a 
member of the New Philippine Scouts from May 1946 to April 
1949.

3.  The appellant does not possess the requisite service to 
qualify for VA non-service-connected pension benefits.  

4.  The appellant's arthritis did not have its onset during 
active service or within one year of his separation from 
active service and any arthritis is not otherwise 
etiologically related to the appellant's active service. 

5.  The appellant's bilateral hearing loss did not have its 
onset during active service or within one year of his 
separation from active service and any hearing loss is not 
otherwise etiologically related to the appellant's active 
service.


CONCLUSIONS OF LAW

1.  Basic eligibility for VA non-service-connected pension 
benefits is not established.  38 U.S.C.A. §§ 101(2), 107(a), 
1502, 1521(a), 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2008).

2.  The criteria for service connection for arthritis and for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Eligibility for non-service-connected pension benefits

The appellant claims qualifying service as a Philippine 
veteran during the Second World War (WW II). 

A.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation 
rather than on consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, the facts are not in dispute.  Resolution of 
the claimant's appeal is dependent on interpretation of the 
regulations pertaining to veteran status.  As will be shown 
below, the Board finds that the appellant is not entitled to 
non-service-connected pension based on his veteran status 
under the applicable regulatory criteria. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance by VA are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Furthermore, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

B.  The Merits of the Pension Claim

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  "Veteran" means a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. 
§ 3.1(e).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service of persons 
enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  
38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA non-service-connected pension benefits.  38 C.F.R. 
§ 3.40.

A Philippine veteran is limited by law to the award of a 
narrowly defined set of benefits.  Under 38 U.S.C.A. § 107, a 
Philippine veteran who served in the Philippine Commonwealth 
Army, including certain organized guerilla forces in the 
service of the United States (U.S.) Armed Forces, as well as 
those veterans who served in the Philippine Scouts, may 
receive only the following types of benefits: (1) benefits 
under contracts of National Service Life Insurance entered 
into before February 18, 1946; (2) payments to missing 
persons under chapter 10 of title 37 of the U.S. Code; (3) 
death and disability compensation under chapter 11 of title 
38 of the U.S. Code; and (4) dependency and indemnity 
compensation under chapter 13 of title 38 of the U.S. Code.  
See 38 U.S.C.A. § 107(a)(1)-(3); 38 C.F.R. §§ 3.7(p), 3.40, 
3.41 and 3.203.  See Fazon v. Brown, 9 Vet. App. 319, 321 
(1996) (holding that claimants with qualifying guerilla 
service are not eligible for VA non-service-connected pension 
benefits).

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the U.S. service department; 
(2) the document contains needed information as to length, 
time, and character of service; and, (3) in the opinion of 
VA, the document is genuine and the information contained in 
it is accurate.  38 C.F.R. § 3.203(a).

In October 2000, the RO received a certification from the 
National Personnel Records Center (NPRC) determining that the 
appellant had not served in the Philippine Commonwealth Army, 
including recognized guerillas.  NPRC also certified that the 
appellant had service as a member of the New Philippine 
Scouts from May 1946 to April 1949.  This is not qualifying 
service for purposes of non-service connected pension under 
the law.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.7(p), 
3.40, 3.41 and 3.203.  The claim for pension, therefore, 
lacks legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to Board terminated 
because of absence of legal merit or lack of entitlement 
under law).

The service of the appellant does not legally qualify him for 
entitlement to VA non-service-connected pension benefits.  
The VA is bound by the service department's certification as 
to the veteran's military service.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  As noted above, the available 
service personnel records indicate that the appellant's 
service was as a member of the New Philippine Scouts from May 
1946 to April 1949.  However, such service is not deemed to 
be active military service for pension benefits.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board is 
precluded from finding that the appellant is eligible for the 
requested benefit based on his service.  While the 
appellant's service, as described above, may be sufficient 
for certain VA purposes (such as compensation), it is not the 
type of service that can qualify a claimant for certain VA 
benefits, such as a non-service-connected pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected pension 
benefits is precluded based on the appellant's service.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason v. Principi, 16 
Vet. App. 129, 131-32 (2002); Sabonis, supra.  

The evidence shows that the appellant did not have the 
requisite type of service to establish entitlement to VA non-
service-connected pension benefits.  Accordingly, the Board 
finds that entitlement to VA non-service-connected pension 
benefits is not warranted. 

II.  Entitlement to service connection

The appellant has claimed entitlement to service connection 
for arthritis of various joints, to include both knees and 
both ankles.  The appellant has also claimed entitlement to 
service connection for bilateral hearing loss.

A.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in March 2006 (prior to the initial AOJ decision in 
August 2006).  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in March 2006 (prior to the initial AOJ decision in 
August 2006).  The appellant was asked to submit evidence 
and/or information relating to the current diagnoses of the 
claimed conditions, as well as medical records or opinions 
showing a nexus between the claimed conditions and his 
service.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and he has been given ample time to respond.  The 
Board observes that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed as to his service 
connection claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the appellant's service separation examination 
report was located and added to the claims file.  Private 
outpatient medical records have been associated with the 
claims file.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of record that establishes 
that the appellant was treated in-service for chronic 
arthritis or hearing loss or that he was treated for any 
chronic arthritis or hearing loss within one year of his 
separation from service in April 1949.  The appellant 
maintains that he currently has chronic arthritis and 
bilateral hearing loss that are linked to his service, but 
there is no evidence of record to establish that the 
appellant has the medical expertise that would render 
competent his statements as to the proper etiology of any 
current arthritis or hearing loss.  The record does not 
establish that the appellant has the medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The appellant's lay statements are insufficient to trigger 
VA's duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of a 
lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The appellant was provided with notice as to the medical 
evidence needed for service connection, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims decided below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

B.  The Merits of the Service Connection Claims

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  

Certain chronic disabilities, such as arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Review of the report associated with the medical examination 
of appellant at his separation from service, in April 1949, 
reveals that whispered voice hearing was recorded as 15/15 in 
each ear.  The examiner stated that there were no significant 
abnormalities associated with the appellant's gait, spine, 
extremities or neurological system.  A finding of 'no 
physical defects' was rendered.

Review of the post-service private medical records in 
evidence reveals that the appellant was diagnosed with 
arthritis of the right knee in September 1987.  He was 
diagnosed with arthritis of the right foot in March 1998.  An 
April 2006 report from Maheseco Hospital includes a diagnosis 
of rheumatoid arthritis.  There are no clinical findings of 
hearing loss in the evidence of record, although the 
appellant has reported much difficulty with his hearing.  
There is nothing in the clinical evidence of record to 
indicate any causal link between the claimed arthritis and 
the appellant's service.  Nor is there anything in the 
clinical evidence of record that establishes an etiological 
connection between the appellant's service and his claimed 
bilateral hearing loss.

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).

The service medical treatment records of the appellant do not 
reveal any diagnosed arthritis or hearing loss.  In April 
1949, when the appellant underwent a service separation 
examination, no arthritis was noted and no hearing loss was 
demonstrated.  The post-service medical evidence of record 
indicates that the appellant was first diagnosed with 
arthritis in 1987.  In his VA Form 21-526 submitted in March 
2006, the appellant gave an onset date of 1996 for both the 
claimed arthritis and the claimed bilateral hearing loss.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The competent medical evidence of record indicates that the 
appellant was not diagnosed with any arthritis or hearing 
loss in service and that he was not diagnosed with any 
arthritis until 1987 - almost forty years after his 
separation from service.  In addition, the appellant, in a 
written statement submitted in March 2005, admitted that he 
is uncertain as to whether either claimed condition had its 
onset during the his military service. 

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
arthritis or hearing loss condition is not likely related to 
service, the Board finds that the claims for entitlement to 
service connection for arthritis and bilateral hearing loss 
must be denied.  The Board finds that the evidence of record 
is not in equipoise on the question of whether the appellant 
has any current claimed arthritis or hearing loss in either 
ear that should be service connected.  

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed conditions.  Because the totality of the 
medical and nonmedical evidence of record shows that the 
appellant's currently demonstrated arthritis and claimed 
bilateral hearing loss cannot be said to be related to 
service by way of direct incurrence, the claims for 
entitlement to service connection for any such disorders must 
be denied.  The evidence of record is not in equipoise on the 
question of whether the appellant's claimed arthritis and 
hearing loss should be service connected.

After consideration of the entire record and the relevant 
law, the Board finds that neither the appellant's claimed 
arthritis nor his claimed bilateral hearing loss is related 
to his active service.  While it is appears that the 
appellant currently has arthritis and hearing loss, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any such conditions and his 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for arthritis and bilateral 
hearing loss.  As such, the evidence is insufficient to 
support a grant of service connection for either such 
disorder on a direct or a presumptive basis.  

Since the preponderance of the evidence is against each one 
of the appellant's two service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to basic eligibility for VA non-service-connected 
pension benefits is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


